Citation Nr: 1411742	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-01 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a liver disability.

2. Entitlement to service connection for a kidney disability, to include chronic cystitis.

3. Entitlement to special monthly compensation for loss of use of the gall bladder.

4. Entitlement to service connection for residuals of gall bladder removal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran had active duty service from September 1969 to September 1971, including service in Vietnam, for which he earned the Combat Infantry Badge and the Bronze Star Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board has sought and obtained several advisory opinions from the Veterans Health Administration (VHA) on the question of whether the Veteran's disabilities on appeal were caused or aggravated by his service-connected disabilities or treatment for those disabilities.  Copies of the opinions and supplemental opinions were furnished to the Veteran and his representative; both were afforded the opportunity to submit additional evidence or argument in response to this opinion.  The Veteran filed an initial response explaining his disagreement with first medical opinion in December 2012.  Based on issues raised by the Veteran's response, additional opinions were sought and obtained, and copies of these opinions were provided to the Veteran and his representative.  No response having been received within 60 days from the most recent opinion, the Board will proceed to adjudicate the claims based on the evidence of record.

The issue of entitlement to service connection for gall bladder disability, to include residuals of removal of gall bladder, is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1. The Veteran's liver disability was first manifested many years after service separation and is not shown to have been caused or aggravated by any service-connected disability or treatment for such disability or to be in any other way related to service.

2. The Veteran's kidney disability, to include chronic cystitis, was first manifested many years after service separation and is not shown to have been caused or aggravated by any service-connected disability or treatment for such disability or to be in any other way related to service.

3.  There is no legal or regulatory provision authorizing special monthly compensation for loss of use of the gall bladder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a liver disability have not been met.  38 U.S.C.A. §§ 1110, 1112(a), 1116 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for chronic cystitis have not been met.  38 U.S.C.A. §§ 1110, 1112(a), 1116; 38 C.F.R. § 3.303, 3.307, 3.309, 3.310.

3.  Special monthly compensation for loss of use of the gall bladder is precluded as a matter of law.  38 U.S.C.A. §§ 1114 (West 2002 & Supp. 2013), 5107(b); 38 C.F.R. § 3.350(a)(1) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in November 2006 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Veteran has reported that physicians told him liver and kidney disabilities were the result of medication he took for service connected disabilities.  VA has a duty to invite claimants to submit supportive opinions that were reportedly provided by medical care providers.  Robinette v. Brown, 8 Vet .App. 69 (1995).  The November 2006 letter told the Veteran to submit medical evidence in his possession, opinions from his doctors as to the relationship between the claimed conditions and dioxin exposure and that to substantiate his claims, there must be medical evidence linking the claimed disabilities to an injury, disease or event in service.  This should have put the Veteran on notice to submit supporting opinions from his doctors.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case the Board obtained multiple medical expert opinions through the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2013).  The Board sought additional opinions from additional experts as suggested by the medical experts.  The Board sought clarifications as needed to insure that the opinions were fully informed, definitive and supported by adequate rationales.  Ultimately, the Board obtained adequate opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).


Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection requires evidence of a current disability, a disease or injury in service and a nexus between the current disability and the injury or disease.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for calculi of the kidney, cirrhosis of the liver, or nephritis, if manifested to a compensable degree within one year of discharge from service or in service and at any time thereafter.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Facts

The Veteran's service treatment records show that he was seen in July 1970 for complaints of back pain and blood in his urine.  The provider at the time stated that this was the "first indication of kidney dis[ease]" in the Veteran's life.  He was sent for further evaluation to rule out a urinary tract infection.  A urology follow-up noted a stricture of the urethra and cicatricial phimosis.  There is no discussion in the Veteran's service treatment records of any symptom, treatment, or diagnosis of any problems in his liver.

The Veteran is service-connected for a skull defect due to fragment wounds, traumatic brain injury, headaches due to the fragment wound to the skull and a history of petit mal seizure (seizures) due to a fragment wound of the skull.  Since his release from active duty in September 1971, he has consistently required various pain and anti-seizure medications.  The Veteran is also service-connected for PTSD, and takes medication to treat that disorder.  He now seeks service connection for disabilities of the kidneys and liver, which he asserts are the result of interactions and side effects from medications prescribed for his service-connected disabilities over many years.

Treatment records reflect that the Veteran was found to have acute or chronic calculous cholecystitis with a dilated common bile duct and common bile duct stone.  In October 2004, he was found to have a hemangioma on his liver and a cyst in his left kidney.

The Veteran has indicated that his physicians told him that his liver problems were caused by medications taken to treat the residuals of his service-connected head injury.  These medications have included Phenobarbital, Neurontin, meclizine, propoxyphene, buspirone, citalopram, etodolac, trazadone and codeine.  The Veteran has also reported that he uses over the counter medications, such as nonsteroidal anti-inflammatory drugs (NSAIDS), regularly.

With respect to the mention of kidney disease in service, the Board notes that the ultimate diagnosis rendered was one of a urinary tract infection, rather than kidney disease.  Following circumcision in service, there was no further discussion of any kidney problems and the Veteran did not report or receive treatment for kidney problems for many years following service separation.  Therefore, the evidence of treatment in service does not support an award of service connection for kidney disability occurring some 30 years later.  38 C.F.R. § 3.303(a).

In February 2012, a physician specializing in internal medicine provided a VHA opinion that it would be highly unlikely that the medications taken for the Veteran's service-connected disabilities caused any liver or kidney disorders.  He specifically noted that hemangiomas of the liver and renal cysts are considered lesions of unknown etiology which are not considered to have an association with the medications taken by the Veteran.  However, he suggested that the Board obtain an opinion from a gastroenterologist or a clinical pharmacist in order to cover all applicable fields of medical knowledge.

In June 2012, the Board obtained an opinion from a gastroenterologist who stated that it was highly unlikely that any of the medications the Veteran took for his service-connected disabilities had caused or aggravated his liver problems.  In an addendum opinion, the expert noted that the Veteran's liver function tests in November 2008 had been normal, which indicated that there was no long-term liver damage from the Veteran's medications.  The expert deferred the question of the kidney disability to a nephrologist. 

In August 2013, the Board obtained an opinion from a nephrologist.  The nephrologist stated that the Veteran's kidney disability was not caused by the medication the Veteran took for his service-connected disability.  On the question of aggravation, the nephrologist's response was internally inconsistent and a supplemental opinion was requested.  

A September 2013 opinion was obtained from a clinical pharmacist, who reviewed all of the medication taken by the Veteran for his disabilities and their likely side effects.  Her opinion required further clarification, which was obtained in December 2013.  She stated that the Veteran's kidney disability and liver disability were less likely than not caused or aggravated by the medications taken by the Veteran for his service-connected disabilities.  This opinion was based on the limited use of medication and the limited risk of minimal adverse effects of the medications.   

The multiple expert medical opinions, all weigh against a link between the Veteran's kidney or liver disabilities and any of his service connected disabilities or medications used to treat those disabilities.  While the Veteran is competent to report that this treating physicians told him that the kidney and liver problems might be due to his use of specific medications, such as NSAIDs and other painkillers, his reports are of limited probative value, because there is no reported rationale supporting the opinions and they are not definitive.  The experts consulted by the Board, including a gastroenterologist, a nephrologist, and a clinical pharmacist, have all reviewed the medications taken by the Veteran, the length of time those medications were in use, and the specific disabilities asserted by the Veteran.  All of the experts have offered their opinion that the medications and the underlying conditions did not cause or aggravate the Veteran's liver and kidney disabilities.  Because these opinions are based on full review of the record, are definitive and supported by rationales, they are more probative than the Veteran's reports of what his physicians told him.  Therefore, the Board finds that the preponderance of the evidence is against service connection for these disabilities on a secondary basis under 38 C.F.R. § 3.310.

The Veteran has also asserted that his liver and kidney problems are the result of exposure to herbicides such as Agent Orange during his service in Vietnam.  The Veteran is presumed to have had herbicide exposure in Vietnam.  38 U.S.C.A. § 1116.  He would be entitled to presumptive service connection for any of the listed diseases in 38 C.F.R. § 3.309(e).  His liver and kidney diseases; however, are not among the conditions listed in 38 C.F.R. § 3.309(e).  

While the Veteran could still demonstrate that service connection for these disabilities is warranted by showing affirmative medical evidence of causation, such evidence has not been produced in this instance.  Stefl v. Nicholson, 21 Vet App 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  There is no medical or scientific evidence linking the claimed disabilities to herbicide exposure.  

The Veteran would also not be entitlement to service connection on the basis of the presumptions afforded chronic diseases.  He has not been found to have calculi of the kidney, cirrhosis of the liver, nephritis or other listed chronic disease. There was no evidence of a chronic condition of the kidney or liver in service and neither of the disabilities at issue here was manifested within one year of service separation.  38 C.F.R. §§ 3.307, 3.309.

The Veteran has not contended, nor does the evidence otherwise show, that a kidney or liver disability was directly incurred in service.  The urinary tract infection reported in service has not been linked to a current kidney or liver condition and no other possible kidney or liver disability was identified in service.

The Veteran has cited the combat presumption in support of his claim related to his disabilities.  Under that presumption, if a veteran engaged in combat with the enemy, VA will accept as sufficient satisfactory lay or other evidence of in-service incurrence of an injury or disease where the evidence is consistent with the circumstances, conditions, or hardships of such service.  The evidence is considered satisfactory even if there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service, both of which require competent medical evidence.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); cf. Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  The Veteran has not reported a combat related injury involving the kidney or liver.  Hence the presumptions could not serve to establish service connection.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine is therefore not applicable and the claims for service connection for a kidney disability and a liver disability must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 5-57.

Special Monthly Compensation Claim

Special monthly compensation is payable for certain levels of specifically enumerated service connected disability.  38 U.S.C.A. § 1114(k)-(t); 38 C.F.R. § 3.350.  There is no provision authorizing special monthly compensation for loss, or loss of use, of the gall bladder.  The Board is bound by the statutory scheme created by Congress, and is not permitted to award payments other than as authorized by Congress.  See Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  As a result, regardless of the outcome of the Veteran's claim of service connection for a gall bladder disability, special monthly compensation could not be awarded and this claim must be denied as a matter of law.


ORDER

Entitlement to service connection for a liver disability is denied.

Entitlement to service connection for a kidney disability, to include chronic cystitis, is denied.

Entitlement to special monthly compensation for loss of use of the gall bladder is denied.


REMAND

A VA examination or opinion is necessary if there is: (A) competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; (B) the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, there is evidence of digestive problems in service and since, which the Veteran said cleared up after his gall bladder was removed.  This is sufficient to satisfy the low threshold standard of McLendon and an examination is necessary on remand.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether his gall bladder disease and subsequent removal of gall bladder was at least as likely as not (probability 50 percent or greater) the result of or otherwise related to symptoms of gastrointestinal distress experienced in service and since service separation.  The examiner should obtain from the Veteran a description and history of such symptoms, with specific emphasis on the symptoms asserted to have resolved after the gall bladder was removed.  The examiner should specifically address the diagnosis of gastroesophageal reflux disease (GERD) shown in the VA treatment records and address any relationship between such diagnosis and gall bladder disease or symptoms.  The examiner should indicate if the gall bladder disease and removal of gall bladder resulted in any permanent residual impairment or disability for the Veteran.  The examiner should provide reasons for all opinions.  The claims file should be provided to the examiner for review.

2.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case; and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


